                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JB D., JR.,                               )
                                          )
                           Plaintiff,     )
                                          )
                        v.                )                   No. 1:18-cv-04055-SEB-TAB
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                           Defendant.     )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

Complaint for Judicial Review. The parties were afforded due opportunity pursuant to statute and

the rules of this Court to file objections; none were filed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report

and Recommendation.



              8/26/2019
       Date: ______________                      _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Distribution:

JB DICKERSON, JR.
2215 Raintree Place
Anderson, IN 46011

Christie O'Brien Tate
SOCIAL SECURITY ADMINISTRATION
christie.tate@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov
